Exhibit 10.2
     *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT (this “Agreement”) dated as of March 18, 2009
(the “Effective Date”) is entered into between Medicis Pharmaceutical
Corporation, a Delaware corporation with offices located at 7720 North Dobson
Road, Scottsdale, Arizona 85256 on behalf of itself and its Affiliates
(collectively, “Medicis”), and Barr Laboratories, Inc. (a wholly owned
subsidiary of Teva Pharmaceuticals USA, Inc. (“Teva USA”)), a Delaware
corporation with offices located at 225 Summit Avenue, Montvale, NJ 07645 on
behalf of itself and its Affiliates (collectively, “Teva”).
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below);
     WHEREAS, Teva filed and owns the ANDA (as defined below) and has
manufactured and sold Generic Product (as defined below) without authorization
from Medicis, which manufacture, use, sale, offer for sale, importation and
distribution infringes or induces the infringement of one or more of the Patent
Rights; and
     WHEREAS, in consideration for Teva’s agreement to immediately cease
manufacturing, using, selling, offering for sale, importing and distributing
Generic Product and stipulate to the validity of the Patent Rights, Medicis
agrees to release Teva from liability arising from the manufacture and
distribution of the Generic Product prior to the Effective Date, all on the
terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever. For
clarity, Teva USA hereby represents as of the Effective Date that Barr
Laboratories, Inc. is an Affiliate of Teva USA.
          1.2 “AG Date” means the earlier of:
(a) November ***, 2011;
(b) *** or
(c) ***

A-1



--------------------------------------------------------------------------------



 



          1.3 “ANDA” means the Abbreviated New Drug Application #65-485 and any
supplements or amendments thereto.
          1.4 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement or the License Agreement, orally or in written, electronic or tangible
form, or otherwise obtained by the receiving party through observation or
examination of the disclosing party’s operations. Confidential Information
includes, but is not limited to, information about the disclosing party’s
financial condition and projections; business, marketing or strategic plans;
sales information, customer lists; price lists; databases; trade secrets;
product prototypes and designs; techniques, formulae, algorithms and other
non-public process information. Notwithstanding the foregoing, Confidential
Information of a party shall not include that portion of such materials,
information and data that, and only to the extent, the recipient can establish
by written documentation: (a) is known to the recipient as evidenced by its
written records before receipt thereof from the disclosing party, (b) is
disclosed to the recipient free of confidentiality obligations by a Third Party
who has the right to make such disclosure without obligations of
confidentiality, (c) is or becomes part of the public domain through no fault of
the recipient, or (d) the recipient can reasonably establish is independently
developed by persons on behalf of recipient without the use of the information
disclosed by the disclosing party.
          1.5 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.6 “Generic Product” means, ***
          1.7 “License Agreement” shall have the meaning set forth in
Section 2.5.1.
          1.8 “Patent Rights” means (a) the patents and patent applications
listed on Exhibit A to this Agreement, (b) ***; (c) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications described in clauses (a) and (b) above or the
patent applications that resulted in the patents described in clauses (a) and
(b) above, and (d) all patents that have issued or in the future issue from any
of the foregoing patent applications, including utility, model and design
patents and certificates of invention, together with any reissues, renewals,
extensions or additions thereto.
          1.9 “Solodyn Products” means the Solodyn® products listed on
Exhibit B.
          1.10 “Third Party” means any person or entity other than Medicis or
Teva.
     2. RELEASE; PERMANENT INJUNCTION; LICENSE AGREEMENT.
          2.1 Releases. Teva represents and warrants that, as of the Effective
Date, it has only distributed in the United States those units of Generic
Product without authorization from Medicis as set forth on Schedule A (the
“Distributed Quantities”), and the Distributed Quantities are the only
infringements of the Patent Rights by Teva with respect to the sale or offer for
sale of Generic Product in the United States. In consideration for the covenants
set forth in this Agreement, and in reliance on the representation and warranty
in the preceding

2



--------------------------------------------------------------------------------



 



sentence, Medicis hereby as of the Effective Date (on behalf of itself, the
Medicis Indemnified Parties, and their predecessors, successors and assigns)
irrevocably releases Teva (and the Teva Indemnified Parties, and their
predecessors, successors, assigns, suppliers, purchasers, customers and
patients) from all claims and other Losses arising from the manufacture, use,
sale, offer for sale, importation or distribution of Generic Product prior to
the Effective Date (including, without limitation, infringement or induced
infringement of any of the Patent Rights by any of such activities or by filing
the ANDA).
          2.2 Prior to AG Date. Commencing on the Effective Date and continuing
until the occurrence of the AG Date, Teva shall not, and shall not directly or
indirectly encourage or assist any Third Party, on a voluntary basis, to
develop, make, use, sell, offer for sale, distribute, import or otherwise
commercialize any Generic Product in the United States, except as expressly
permitted by the terms of the License Agreement.
          2.3 Validity of Patent Rights. Teva hereby admits that the claims of
the Patent Rights are valid and enforceable. Teva hereby admits that the making,
using, offering to sell, selling, importation and/or distribution into the
United States of a Generic Product is covered by one or more claims of *** under
35 U.S.C. § 271. The foregoing admission shall be binding on Teva and admissible
against Teva in any dispute or litigation between the parties regarding the
Patent Rights, and Teva will not challenge any such admission. This Section 2.3
(including, without limitation, those admissions regarding validity and
enforceability) shall apply only to Generic Products (and no other products),
and further shall apply only in the United States.
          2.4 Consent Judgment for Permanent Injunction. Upon the Effective
Date, Medicis and Teva shall cause to be completed, executed and filed with the
United States District Court for the District of Delaware (the “Court”) a
Consent Judgment and Permanent Injunction in the form attached hereto as
Exhibit C, and Medicis, with Teva’s agreement, shall move for the entry of the
Consent Judgment and Permanent Injunction by such Court.
          2.5 License Agreement.
               2.5.1 Effective on the AG Date, and pursuant to a separate
license agreement to be entered into between Teva and Medicis (the “License
Agreement”), Medicis will grant to Teva a non-exclusive license under the Patent
Rights to make, use, sell, offer for sale and import a Generic Product in or for
the United States (where “United States” for purposes of this Agreement shall
include its territories and possessions, including, without limitation, the
District of Columbia and the Commonwealth of Puerto Rico (but excluding direct
sales of Generic Product into the Commonwealth of Puerto Rico)). If the AG Date
occurs before the License Agreement is executed by the parties, then such
license shall go into effect as of the AG Date (and before the AG Date for
reasonable commercial preparation as contemplated by the first bullet below),
and the parties shall work to expedite reaching agreement on the License
Agreement. Neither party shall enter into any agreement in conflict with any
provisions of this Agreement or any provisions to be included in the License
Agreement.

3



--------------------------------------------------------------------------------



 



               2.5.2 Commencing on the Effective Date, the parties shall
negotiate in good faith the terms of and enter into the License Agreement, which
will contain the following provisions:

  •   Unless earlier terminated for cause or by Teva for convenience, the term
of the License Agreement shall extend from the AG Date and remain in effect
until the expiration of the last to expire of the Patent Rights. ***.     •   In
exchange for the license rights to be granted under the License Agreement, Teva
agrees that (a) during the term of the License Agreement Teva shall not make,
use, sell, offer for sale, import or distribute a Generic Product in the United
States except for Generic Product in accordance with the terms of the License
Agreement, and (b) in the case of an early termination of the License Agreement
by Medicis because of a material, uncured breach by Teva, and continuing until
the expiration of the last to expire of any valid and enforceable Patent Rights
covering Generic Product, Teva shall not make, use, sell, offer for sale, import
or distribute a Generic Product in the United States;     •   Teva shall pay to
Medicis on a quarterly basis, on such additional terms as are agreed by the
parties, for any Generic Product sold after the AG Date (and, for clarity, not
including any of the Distributed Quantities for which no payments will be owed
Medicis): *** of all gross profit (meaning net sales minus costs of good sold)
resulting from sales of Generic Product made by Teva within *** of the AG Date
and covered by a valid, issued and enforceable unexpired Patent Right licensed
to Teva under the License Agreement, which amount Medicis shall have the right
to audit on customary terms, ***     •   Medicis and Teva will each indemnify
the other for third party claims arising from their actions under the License
Agreement and breaches of representations and warranties; and     •   such other
terms as the parties may agree and as are commercially reasonable and usual and
customary for agreements of such type.

               2.5.3 If the parties do not agree upon the terms of the License
Agreement within six (6) months following the Effective Date, then either party
may, by written notification to the other party, submit the matter to binding
“baseball” arbitration to determine the terms of the License Agreement as
follows. Promptly following receipt of such notice, the parties shall meet and
discuss in good faith and agree on an arbitrator to resolve the issue, which
arbitrator shall be neutral and independent of both parties, shall have
significant experience and expertise in license agreements in the generic
pharmaceutical industry, and shall have some experience in mediating or
arbitrating issues relating to such agreements. If the parties cannot agree on
such arbitrator within thirty (30) days of request by a party for arbitration,
then such arbitrator shall be appointed by the American Arbitration Association,
which arbitrator must meet the foregoing criteria. Within fifteen (15) days
after an arbitrator is selected (or appointed, as the case may be), each party
will deliver to both the arbitrator and the other party a detailed written
proposal setting forth its proposed terms for the License Agreement, which terms
shall not conflict with the terms set forth in Section 2.5.2 (the “Proposed
Terms” of the party) and a memorandum (the “Support Memorandum”) in support
thereof, not exceeding ten (10) pages in length. The parties

4



--------------------------------------------------------------------------------



 



will also provide the arbitrator a copy of this Agreement, as may be amended at
such time. Within fifteen (15) days after receipt of the other party’s Proposed
Terms and Support Memorandum, each party may submit to the arbitrator (with a
copy to the other party) a response to the other party’s Support Memorandum,
such response not exceeding five (5) pages in length. Neither party may have any
other communications (either written or oral) with the arbitrator other than for
the sole purpose of engaging the arbitrator or as expressly permitted in this
Section 2.5.3; provided that, the arbitrator may convene a hearing if the
arbitrator so chooses to ask questions of the parties and hear oral argument and
discussion regarding each party’s Proposed Terms. Within sixty (60) days after
the arbitrator’s appointment, the arbitrator will select one of the two Proposed
Terms (without modification) provided by the parties that he or she believes is
most consistent with the intention underlying and agreed principles set forth in
this Agreement and most accurately reflects industry norms for a transaction of
this type. The decision of the arbitrator shall be final, binding, and
unappealable and the parties shall promptly enter into a License Agreement
having the terms set forth in the Proposed Terms selected by the arbitrator. For
clarity, the arbitrator must select as the only method to determine the terms of
the License Agreement one of the two sets of Proposed Terms, and may not combine
elements of both Proposed Terms or take any other action. The parties shall
share equally the out-of-pocket costs of such arbitration.
          2.6 No Licenses. Nothing in this Agreement shall be construed as:
(a) an obligation to bring or prosecute actions or suits against Third Parties
for infringement of any patent, whether within the Patent Rights or otherwise;
(b) conferring a right to use in advertising, publicity, promotion or otherwise
any trademark or trade name of Medicis; or (c) granting by implication, estoppel
or otherwise, any licenses or rights under the Patent Rights or any other
patents, except pursuant to the License Agreement.
     3. TERM AND TERMINATION.
          3.1 Term. Subject to Section 3.2, this Agreement shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if there are no valid, issued patents within the Patent Rights, but there are at
such time pending patent applications within the Patent Rights, then subject to
the terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications. The expiration or
termination of this Agreement shall not cause the expiration or termination of
the License Agreement and vice versa.
          3.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within forty-five
(45) days after receipt of express written notice thereof by the non-breaching
party. Any termination of this Agreement by Medicis for material uncured breach
by Teva shall give rise to a right of Medicis also to terminate the License
Agreement; however, any breach of the License Agreement will not be
automatically deemed a breach of this Agreement.
          3.3 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.1, 2.2, 2.3,
2.6, 3.3, 4, 5.4, 6 and 7 shall survive the

5



--------------------------------------------------------------------------------



 



expiration or termination of this Agreement. No other provisions shall survive
expiration or termination of this Agreement.
     4. CONFIDENTIALITY.
          4.1 Confidentiality. Until the last to expire of this Agreement or the
License Agreement, and for a period of five (5) years following the expiration
or earlier termination hereof or thereof, except with respect to any
Confidential Information constituting a trade secret in which case the receiving
party’s obligation continues in perpetuity, provided such receiving party has
been informed as to the status of such Confidential Information as a trade
secret, each party shall maintain in confidence all Confidential Information
disclosed by the other party and the terms of this Agreement, and shall not use,
grant the use of or disclose to any Third Party the Confidential Information of
the other party other than as expressly permitted hereby. Each party shall
notify the other promptly upon discovery of any unauthorized use or disclosure
of the other party’s Confidential Information or the terms of this Agreement.
          4.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 4.1.
          4.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party or the terms of this Agreement to
the extent such disclosure is reasonably necessary for prosecuting or defending
litigation, complying with a court order or applicable law, governmental
regulations or investigation, provided that if a party is required by law or
regulation to make any such disclosure of the other party’s Confidential
Information it will give reasonable advance notice to the other party of such
disclosure requirement and will use good faith efforts to assist such other
party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed.
          4.4 Publicity. Except as expressly authorized hereunder, neither party
shall make any publicity releases, interviews or other dissemination of
information concerning this Agreement or its terms, or either party’s
performance hereunder, to communication media, financial analysts or others
without the prior written approval of the other party, which approval shall not
be unreasonably withheld, delayed or conditioned. Notwithstanding anything to
the contrary in this Agreement, the parties understand and agree that either
party, may, if so required, disclose some or all of the information included in
this Agreement or other Confidential Information of the other party (a) in order
to comply with its obligations under the law, including the United States
Securities Act of 1933 and the United States Securities Exchange Act of 1934;
(b) in order to comply with the listing standards or agreements of any national
or international securities exchange or The NASDAQ Stock Market or New York
Stock Exchange or other similar laws of a governmental authority; (c) to respond
to an inquiry of a governmental authority or regulatory authority as required by
law; or (d) in a judicial,

6



--------------------------------------------------------------------------------



 



administrative or arbitration proceeding. In any such event the party making
such disclosure shall (i) provide the other party with as much advance notice as
reasonably practicable of the required disclosure, (ii) cooperate with the other
party in any attempt to prevent or limit the disclosure, and (iii) limit any
disclosure to the specific purpose at issue. In connection with any filing of a
copy of this Agreement with the Securities and Exchange Commission, the filing
party shall endeavor to obtain confidential treatment of economic and trade
secret information, and shall keep the other party informed as the planned
filing (including, but not limited to providing the other party with the
proposed filing reasonably in advance of making the planned filing) and consider
the requests of the other party regarding such confidential treatment. The
parties agree that the press release(s) set forth on Schedule B will be issued
as of the Effective Date.
     5. REPRESENTATIONS AND WARRANTIES.
          5.1 Representations.
               5.1.1 Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
          5.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 5.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          5.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 6 (INDEMNIFICATION), OR A BREACH BY TEVA OF
SECTIONS 2.2 OR 2.3, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR
LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
FOUNDED IN TORT OR CONTRACT.
          5.4 Equitable Relief. Teva acknowledges and agrees that the
obligations and undertakings of Teva pursuant to Sections 2.2 and 2.3 of this
Agreement are reasonable and necessary to protect the legitimate interests of
Medicis, that Medicis would not have entered into this Agreement in the absence
of such provisions, and that Teva’s breach or threatened breach or failure to
comply with such Sections 2.2 and 2.3 shall cause Medicis significant and
irreparable harm, the amount of which shall be extremely difficult to estimate
and ascertain, and for which money damages shall not be adequate. Teva further
acknowledges and agrees that Medicis shall have the right to apply to any court
of competent jurisdiction for an injunction order restraining

7



--------------------------------------------------------------------------------



 



any breach or threatened breach of Sections 2.2 or 2.3 of this Agreement and
specifically enforcing the terms and provisions of such Sections of this
Agreement, without the necessity of posting any bond or security or giving Teva
an opportunity to cure, in addition to seeking any other remedy available to
Medicis in law or equity. Teva agrees that it shall not challenge any of the
foregoing acknowledgements and agreements concerning injunctive relief in any
proceeding brought by Medicis.
     6. INDEMNIFICATION.
          6.1 Teva Indemnification. Teva shall indemnify, defend and hold
harmless Medicis, its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Medicis Indemnified
Parties”) from and against any and all liabilities, obligations, penalties,
judgments, disbursements of any kind and nature, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and costs)
(collectively, “Losses”) incurred as a result of any claims, demands, actions or
other proceedings by a Third Party against an Indemnified Party to the extent
arising out of Teva’s breach of any representation, warranty or covenant under
this Agreement, except to the extent that such Losses arise out of Medicis’
breach of any representation, warranty or covenant under this Agreement.
          6.2 Medicis Indemnification. Medicis shall indemnify, defend and hold
harmless Teva, its directors, managers, members, officers, employees, authorized
subcontractors and agents (collectively the “Teva Indemnified Parties”) from and
against any and all Losses incurred as a result of any claims, demands, actions
or other proceedings by a Third Party against an Indemnified Party to the extent
arising out of Medicis’ breach of any representation, warranty or covenant under
this Agreement, except to the extent that such Losses arise out of Teva’s breach
of any representation, warranty or covenant under this Agreement.
          6.3 Obligations. A party which intends to claim indemnification under
this Section 6 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 6. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.

8



--------------------------------------------------------------------------------



 



     7. GENERAL PROVISIONS.
          7.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

     
If to Medicis:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: Chief Executive Officer
Facsimile: 480-291-5175
 
   
with a copy to:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: General Counsel
Facsimile: 480-291-8508
 
   
If to Teva:
  Teva Pharmaceuticals USA, Inc.
 
  1090 Horsham Road.
 
  North Wales, PA 19454
 
  Attn: President & CEO
 
  Facsimile: (215) 591-8803
 
   
With a copy to:
  Teva Pharmaceuticals USA, Inc.
 
  1090 Horsham Road.
 
  North Wales, PA 19454
 
  Attn: General Counsel
 
  Facsimile: (215) 293-6499

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 7.1.
          7.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Teva and
Medicis and their respective permitted successors and assigns.
          7.3 Waiver. None of the provisions of this Agreement shall be
considered waived by any party hereto unless such waiver is agreed to, in
writing, by authorized agents of such party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.

9



--------------------------------------------------------------------------------



 



          7.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          7.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets related to this Agreement. No assignment shall be valid unless the
permitted assignee(s) assumes all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of its obligations hereunder. Any purported assignment in violation
of this Section 7.5 shall be void.
          7.6 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws. The federal and state courts in the State of Delaware
shall have jurisdiction over the parties hereto in all matters arising hereunder
(except for a matter addressed in Section 2.5.3) and the parties hereto agree
that the venue with respect to such matters will be a state or federal court in
the State of Delaware.
          7.7 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          7.8 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          7.9 Attorneys’ Fees. The prevailing party shall be entitled to
attorneys’ fees and its litigation or related expenses in any suit or proceeding
with respect to the interpretation or enforcement of this Agreement.
          7.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

                      BARR LABORATORIES, INC.       MEDICIS PHARMACEUTICAL
CORPORATION    
 
                   
By:
          By:        
 
               
Name:  
          Name:        
 
                     
Title:
          Title:      
 
                   
 
                   
By:
                   
 
                   
Name:
                 
 
                     
Title:
                 
 
                   





--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights

      Issued Patents (all U.S.)   Pending Applications (all U.S.) 5,908,838  
11/166,817
11/776,669
11/776,676
11/776,691
11/776,711
11/944,186
11/695,513
11/695,514
11/695,528
11/695,539
11/695,541
12/253,845

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Products

      PRODUCT   NDC Solodyn 45mg   99207-0460-30
99207-0460-10 Solodyn 90mg   99207-0461-30
99207-0461-10 Solodyn 135mg   99207-0462-30
99207-0462-10

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Consent Judgment for Permanent Injunction
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

         
MEDICIS PHARMACEUTICAL
  )    
CORPORATION,
  )    
 
  )    
Plaintiff,
  )    
 
  )    
v.
  )   C.A. No. 09-033 (JJF)
 
  )    
MYLAN INC.;
  )    
MATRIX LABORATORIES LTD.;
  )    
MATRIX LABORATORIES INC.;
  )    
SANDOZ, INC.; and
  )    
BARR LABORATORIES, INC.
  )    
 
  )    
Defendants.
  )    

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT AND
PERMANENT INJUNCTION AS TO BARR LABORATORIES, INC.
     Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendant Barr
Laboratories, Inc. (“Barr”) having met, conferred, and agreed to resolve their
dispute upon execution of a separate Settlement Agreement (“Settlement
Agreement”), Medicis respectfully moves for entry of the executed Consent
Judgment and Permanent Injunction submitted herewith. Barr does not oppose this
motion.

C-1



--------------------------------------------------------------------------------



 



         
 
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
     
 
       
 
       
 
  Jack B. Blumenfeld (#1014)
Karen Jacobs Louden (#2881)
1201 North Market Street
Wilmington, DE 19899-1347
(302) 658-9200
Jblumenfeld@mnat.com
klouden@mnat.com    
 
       
 
  Attorneys for Plaintiff
Medicis Pharmaceutical Corporation    

OF COUNSEL:
Matthew D. Powers
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Telephone: (650) 802-3000
Facsimile: (650) 802-3100
Elizabeth Stotland Weiswasser
Peter Sandel
Jennifer H. Wu
Andrew Werner
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Dated:

C-2



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

         
MEDICIS PHARMACEUTICAL
  )    
CORPORATION,
  )    
 
  )    
Plaintiff,
  )    
 
  )    
v.
  )   C.A. No. 09-033 (JJF)
 
  )    
MYLAN INC.;
  )    
MATRIX LABORATORIES LTD.;
  )    
MATRIX LABORATORIES INC.;
  )    
SANDOZ, INC.; and
  )    
BARR LABORATORIES, INC.
  )    
 
  )    
Defendants.
  )    

CONSENT JUDGMENT AND PERMANENT INJUNCTION
AS TO BARR LABORATORIES, INC.
     This matter is before the Court on the unopposed motion of Plaintiff
Medicis Pharmaceutical Corporation (“Medicis”) and Defendant Barr Laboratories,
Inc. (“Barr”).
     WHEREAS, this Consent Judgment and Permanent Injunction as to Barr concerns
only Medicis’s claims against Barr and Barr’s counterclaims against Medicis in
this civil action no. 09-033-JJF (referred to herein as the “Litigation”).
     WHEREAS, Medicis requests that this Consent Judgment and Permanent
Injunction as to Barr be entered in the above-captioned case, and Barr does not
oppose Medicis’s request.
     WHEREAS, Medicis owns United States Patent No. 5,908,838 (“the ’838
patent”).

C-3



--------------------------------------------------------------------------------



 



     WHEREAS, Barr submitted Abbreviated New Drug Application No. 65-485
(“Barr’s ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain approval
to commercially manufacture and sell generic minocycline HCl extended release
tablets for the treatment of acne.
     WHEREAS, in the Litigation, Medicis alleged that Barr infringed one or more
of claims 3, 4, 12, and 13 of the ’838 patent under 35 U.S.C. § 271(e)(2) by
virtue of Barr’s submission of Barr’s ANDA to the FDA.
     WHEREAS, in this Litigation, Medicis alleged that it would be irreparably
harmed if Barr is not enjoined from infringing or actively inducing or
contributing to infringement of one or more of claims 3, 4, 12, and 13 of the
’838 patent.
     WHEREAS, in this Litigation, Medicis requested that this Court enter a
permanent injunction enjoining Barr from infringing the ’838 patent.
     WHEREAS, Medicis and Barr have reached an agreement to finally settle the
Litigation as set forth in this Consent Judgment and Permanent Injunction as to
Barr and a separate Settlement Agreement (“Settlement Agreement”) which is
contemporaneously and separately being executed.
     WHEREAS, final settlement of the Litigation will help Medicis and Barr
avoid the substantial uncertainty and risks involved with prolonged litigation.
     WHEREAS, final settlement of this Litigation will permit Medicis and Barr
to save litigation costs, as well as adhere to the judicially recognized mandate
that encourages the settlement of litigation whenever possible.

C-4



--------------------------------------------------------------------------------



 



     WHEREAS, final settlement of the Litigation serves the public interest by
saving judicial resources and avoiding the risks to each of Medicis and Barr
associated with infringement.
     WHEREAS, Medicis and Barr each consent to personal jurisdiction in Delaware
for purposes of enforcing the Settlement Agreement.
     IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:
     1. The Court has jurisdiction over Medicis and Barr and the subject matter
of this Litigation.
     2. Barr acknowledges Medicis’s ownership and standing to sue for
infringement of United States Patent No. 5,908,838 (“the ‘838 patent”).
     3. Barr acknowledges that the ’838 patent is valid and enforceable, as
described more fully in the Settlement Agreement.
     4. Barr acknowledges that it has infringed the ’838 patent under 35 U.S.C.
§ 271(e)(2) and that Medicis did not authorize the manufacture, use, sale, offer
for sale, importation and distribution of the product described in Barr’s ANDA.
     5. Barr and its affiliates, including, but not limited to, Teva
Pharmaceuticals USA, Inc. (“Teva”), are permanently enjoined as of the date
hereof from infringing the ’838 patent by the manufacture, use, offer to sell,
sale, importation, or distribution of any current products, or future products
having the same strength and dosage form of the current Solodyn® products, that
are the subject of Barr’s ANDA that is not pursuant to a license granted by
Medicis, and from inducing others to infringe the ’838 patent by inducing others
to manufacture, use, offer to sell, sale, import, or

C-5



--------------------------------------------------------------------------------



 



distribute any current products, or future products having the same strength and
dosage form of the current Solodyn® products, that are the subject of Barr’s
ANDA that is not pursuant to a license granted by Medicis.
     6. All claims and counterclaims in this Litigation are hereby dismissed
without prejudice.
     7. The parties are hereby ordered to comply with the terms of the
Settlement Agreement.
     8. Each party shall bear its own costs and attorneys’ fees.
     9. This Court shall retain jurisdiction over Barr and Medicis for the
purpose of enforcing the terms of this Consent Judgment and Permanent Injunction
and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.
IT IS SO ORDERED, DECREED AND ADJUDGED this ___ day of March, 2009 by:

     
 
   
The Honorable Joseph J. Farnan Jr.
United States District Judge
   

C-6



--------------------------------------------------------------------------------



 



     
Agreed to:
   
 
   
MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  POTTER ANDERSON & CORROON LLP

 
   
Jack B. Blumenfeld (#1014)
Karen Jacobs Louden (#2881)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 North Market Street
Wilmington, DE 19899-1347
(302) 658-9200
Jblumenfeld@mnat.com
klouden@mnat.com

Attorneys for Medicis Pharmaceutical Corporation
  Richard L. Horwitz (#2246)
David E. Moore (#3983)
D. Fon Muttamara-Walker (#4646)
Hercules Plaza, 6th Floor
1313 N. Market Street
Wilmington, DE 19801
(302) 984-6000
rhorwitz@potteranderson.com
dmoore@potteranderson.com
fmuttamara-walker@potteranderson.com

 
   
OF COUNSEL:
  Attorneys for Barr Laboratories, Inc.
 
   
Matthew D. Powers
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Telephone: (650) 802-3000
Facsimile: (650) 802-3100

Elizabeth Stotland Weiswasser
Peter Sandel
Jennifer H. Wu
Andrew Werner
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007

  OF COUNSEL:

Thomas J. Meloro
Eugene L. Chang
Michael W. Johnson
Chandra E. Garry
Fara S. Sunderji
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, NY 10019
Telephone: (212) 728-8000
Facsimile: (212) 728-8111

C-7



--------------------------------------------------------------------------------



 



SCHEDULE A
Distributed Quantities
45mg (30tab/bottle) — *** bottles
45mg (100tab/bottle) — *** bottles
90mg (30tab/bottle) — *** bottles
90mg (100tab/bottle) — *** bottles
135mg (30tab/bottle) — *** bottles
135mg (100tab/bottle) — *** bottles





--------------------------------------------------------------------------------



 



SCHEDULE B
Press Release(s)
[Medicis/Teva] today announced they have agreed to terminate all legal disputes
between them relating to SOLODYN® (minocycline HCl, USP) Extended Release
Tablets. Pursuant to an agreement entered into between the parties, Teva has
confirmed that Medicis’ patents relating to SOLODYN® are valid and enforceable,
and cover Teva’s activities relating to its generic product under Abbreviated
New Drug Application (ANDA) #65-485. As part of the settlement, Teva has agreed
to immediately stop all further shipments of generic SOLODYN®. Medicis has
agreed to release Teva from liability arising from any prior sales of its
generic SOLODYN®, which were not authorized by Medicis.
Under the terms of the Settlement Agreement, Teva has the option to market its
generic versions of SOLODYN® 45mg, 90mg and 135mg under the SOLODYN®
intellectual property rights belonging to Medicis commencing in November 2011,
or earlier under certain conditions. Additional terms were not disclosed.

C-9